NO. 07-12-0101-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                 MARCH 29, 2012
                         ______________________________

                                   ROCKY JIMENEZ,

                                                              Appellant

                                            v.

                                THE STATE OF TEXAS,

                                                      Appellee
                         _______________________________

            FROM THE 364th DISTRICT COURT OF LUBBOCK COUNTY;

         NO. 2012-433,593; HON. BRADLEY S. UNDERWOOD, PRESIDING
                      _______________________________

                               ORDER OF DISMISSAL
                         _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Appellant, Rocky Jimenez, appeals his conviction for possession of a controlled

substance with intent to deliver. The certification of right to appeal stated that 1) the

criminal proceeding was “a plea-bargain case and the defendant has NO right of appeal.”

This circumstance was brought to the attention of appellant and opportunity was granted

him to obtain an amended certification entitling him to appeal. No such certification was

received within the allotted time. Having no certification indicating that appellant has a
right to appeal his conviction, we dismiss the appeal per Texas Rule of Appellate

Procedure 25.2(d).




                                            Per Curiam

Do not publish.




                                        2